UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIV[L N[H\IUTES - GENERAL
Case No. CV 18-10125 SK Date April 3, 2019

 

Title Star Fabrics, lnc. v. Tazga et al

 

Present: The Honorable Steve Kiln

 

 

Veronica Piper None
Deputy Clerk Court Smart / Reporter
Attomeys Present for Plaintiff: Attorneys Present for Defendant:
None Present None Present
Proceedings: (IN CHAMBERS) ORDER RE: DISMISSAL

Plaintiff filed a notice of voluntaly dismissal. (Docket # 17.) This action is dismissed.

CV-90 (10/08) CIVII.. I\'HN`L`TES - GENERAL

Page l of 1

